Case: 1:18-cr-00513-CAB Doc #: 91 Filed: 04/01/19 1 of 8. PagelD #: 392

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 1:18 CR 513
)
Plaintiff, ) JUDGE CHRISTOPHER A. BOYKO
)
vs. ) DEFENDANTS UNOPPOSED
) MOTION TO PERMIT TRAVEL
TREVOR C. MARLYNE, )
)
Defendant. )

Now comes the Defendant, Trevor C. Marlyne, by and through undersigned counsel, Eric
F. Long, Friedman & Nemecek, L.L.C., and hereby respectfully moves this Honorable Court to
issue an order permitting Mr. Marlyne to travel outside of the State of Ohio, and, Northern
District of Ohio, respectively, for purposes of accompanying his partner, Dr. Alexandra Radu on
an employment related trip to Minot, North Dakota. Specifically, Dr. Radu is completing her
final year of residency as an oral maxillofacial surgeon and has received a job opportunity in
Minot, North Dakota with Trinity Health. Dr. Radu has accepted this position and will be
moving to North Dakota in June, 2019. To the extent that he is permitted, Mr. Marlyne intends
on joining her on a permanent basis. In anticipation of their move, Dr. Radu and Mr. Marlyne
have coordinated with Dr. Radu’s hospital to travel to Minot, North Dakota from April 2, 2019
through April 6, 2019 to look for housing’.

Defendant has discussed the travel plans with his U.S. Pretrial Service Officer, Mr.
LaVecchia, and was advised that Mr. LaVecchia has no objections to this travel. Furthermore,

Assistant United States Attorney, Aaron Howell, has no objection to the instant request.

 

' Details pertaining to Mr. Marlyne’s travel plans, are attached hereto as Exhibit “A.”

1
Case: 1:18-cr-00513-CAB Doc #: 91 Filed: 04/01/19 2 of 8. PagelD #: 393

WHEREFORE, the Defendant, Trevor Marlyne respectfully requests that this
Honorable Court modify the terms of his Court Supervised Released by permitting him to travel

outside of the State of Ohio, and, the Northern District of Ohio, for the reasons stated herein.

Respectfully submitted,

/s/_ Eric F. Long

ERIC C. NEMECEK (0083195)
ERIC F. LONG (0093197)
Counsel for Defendant
Friedman & Nemecek, L.L.C.
1360 East 9" Street, Suite 650
Cleveland, OH 44113

P: (216) 928-7700

E: inf@fanlegal.com
Case: 1:18-cr-00513-CAB Doc #: 91 Filed: 04/01/19 3 of 8. PagelD #: 394

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing Motion was filed by CM/ECF on the 1* day
of April 2019, which will send a notification of such filing electronically to the following:
Assistant United States Attorney, 801 West Superior Avenue, Cleveland, Ohio 44113.
Respectfully submitted,
/s/_Eric F. Long

ERIC F. LONG
Counsel for Defendant
Case: 1:18-cr-00513-CAB Doc #: 91 Filed: 04/01/19 4 of 8. PagelD #: 395

 

Eric Long

From: Trevor Marlyne <i ia
Sent: Monday, March 18, 2019 1:01 PM

To: Eric Long

Subject: Fwd: Trinity Health Visit - Minot

Hello!

| hope you had a good St Patrick’s Day! Here’s the trip information.

Sent from my iPhone

Begin forwarded message:

From: Alexandra Radu <e<ii@i@isesemeamhu>
Date: March 18, 2019 at 12:57:35 PM EDT

To: ‘temanyne@icioud-com' <inarie@icioud:com>
Subject: Fwd: Trinity Health Visit - Minot

mannan Forwarded message ---------

From: Shar M. Grigsby <SiE@nipShy@EinieinheS>
Date: Mon, Mar 18, 2019 at 12:23 PM

Subject: Trinity Health Visit - Minot

To: Alexandra Radu <a eeneoiE

Good Morning! Below is your e-ticket for air travel to Minot. | have reserved a car for you at Hertz and a
room at the Sleep Inn & Suites with Confirmation

If you need anything further at this time, please be sure to let me know. We will have a “pre-orientation”
schedule (for a small portion of your trip) ready for you in the next couple of days.

Physician Recruiter
Trinity Health
701-857-7860

20 Burdick Expressway West, Minot, ND 58701

 

 

EXHIBIT

oe

 
Case: 1:18-cr-00513-CAB Doc #: 91 Filed: 04/01/19 5 of 8. PagelD #: 396

” TRINITY

HEALTH

 

Trinity Health is an EEO/AA/Female/Minority/Vet/Disabled Employer

From: Jessica Donamaria - Preferred Travel [mailto:jqssia EEG Senmeieninew |
Sent: Wednesday, March 06, 2019 2:57 PM

To: Shar M. Grigsby <
Subject: Radu View Your Itinerary: April 02, 2019

Here you go!
Case: 1:18-cr-00513-CAB Doc #: 91 Filed: 04/01/19 6 of 8. PagelD #: 397

 

ee

 

im
|__|

Thank You

Your trip has been booked. To see the details of your trip please click the
"View Your Itinerary" button below.

 

 

 

 

 

 

 

Tue, Apr 02, 2019 - Cleveland (CLE) to Minneapolis (MSP) - Confirmed fy

Delia Air Lines 291 1

’ Confirmation Number:GSNGWB
le
= DEPART Non Stop ARRIVE

6: 45 CLE oH 13M. pa 7s 58 MSP

Tue, Apr 02, 2019 - Minneapolis (MSP) to Minot (MOT) - C< sc [x
~~ Delta Air Lines 3534

Confirmation Number:GSNGWB
Case: 1:18-cr-00513-CAB Doc #: 91 Filed: 04/01/19 7 of 8. PagelD #: 398

 

 

[Tl ET a a aa

" DEPART Non Stop ARRIVE

9:08 |) a= 10:58"
L

f+

 

 

Tt 1
Sat, Apr 06, 2019 - Minot (MOT) to Minneapolis (MSP) dfx

me Delta Air Lines 3538

Confirmation Number:GSNGWB

HU

re

 

R= DEPART Non Stop ARRIVE
3:00 ™ rs 14:39
Sat, Apr 06, 2019 - Minneapolis (MSP) to Cleveland (CLE)

 

 

me Delta Air Lines 0517
= Confirmation Number:GSNGWB
Tel El
g DEPART Non Stop ARRIVE

415° woe mame 14424 Qo

aay

 

 

Your Reservation Code: 2B7VZF
>

>
Case: 1:18-cr-00513-CAB Doc #: 91 Filed: 04/01/19 8 of 8. PagelD #: 399

Phone = ee

701-852-2345

vay

| Download the ViewTrip App |

Seamless trip itineraries at your fingertips.

© 2019 Travelport.

 

ig

Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the intended recipient(s) and may contain
information that is privileged, confidential, or otherwise exempt from disclosure under applicable law. Any unauthorized review, copy, use,
disclosure or distribution is prohibited. If you have received this communication in error, please delete it from your system without copying or
forwarding it and notify the sender of the error by reply e-mail.

Regards,

Alex Radu, DMD
